Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 2, 9, and 15 are cancelled.
Claims 1, 3-8, 10-14, and 16-20, filed October 14, 2021, are examined on the merits.
NON-FINAL
Response to Arguments
	On pages 1-3 of the response filed April 18 2022, Applicant’s argument directed to the limitation of “wherein the scalable Bloom filter has a query time of O(k log n), where k = number of hash functions, and n = number of records” has been found to be persuasive.  The 35 U.S.C. 103(a) rejections directed to claims 1, 3-8, 10-14, and 16-20 have been withdrawn.  The limitation has been addressed by the citation of Xie et al., A Scalable Bloom Filter for Membership Queries, 2007 as discussed below.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1, 8, and 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pederson et al. (Pederson hereafter, US 2012/0166402 A1) in view of Martin (6804667 B1) and Xie et al. (Xie hereafter, A Scalable Bloom Filter for Membership Queries, 2007).  

Claim 1, Pederson discloses computer-implemented method comprising:
providing in a non-transitory computer readable storage medium, a database created in an application level language and comprising a first one-dimensional row partitioned store data structure, the database further comprising a second one-dimensional column partitioned store data structure (page 6, [0110], e.g. row partition controller 302 is configured to custom partition the database table into one or more groupings of rows), the database further comprising a second one-dimensional column partitioned store data structure (page 3, [0042], e.g. a column partition number of 1 is used for the COLUMN level when the RowId is referencing an entire logical row);
receiving a new record for insertion into the database (page 6, [0100], e.g. the partition manager caches data from the first partition and the second partition into memory for improved access during performance of the database operations);
inserting the new record into the first one-dimensional row partitioned store (page 1, [0007], e.g. that inserts only add rows to the end of the table on a processing node. It is also noted that assignment of a row to a particular processing node can also be achieved by hashing on a particular field or set of fields in the row).
 However, Pederson does not disclose checking a uniqueness violation of the new record in the second-one dimensional column partitioned store utilizing a filter comprising a scalable Bloom filter.  
Martin discloses checking a uniqueness violation of the new record in the second-one dimensional column partitioned store utilizing a filter comprising a scalable Bloom filter (column 4, line 66, to column 5, line 3, e.g. a new row-to-be-added to that hash unit is checked against the Bloom Filter. The Bloom Filter, as explained below in greater detail, has a unique property: It can confirm the absence of duplication, but not the presence of duplication).
Martin provides an improved system for preventing duplication of rows in a database using a Bloom Filer (column 1, lines 60-63).  One of ordinary skill in the art at the time of the invention would have been motivated by Martin to improve the database system of Pederson to prevent duplication.  Therefore, it would have been obvious to one of ordinary skill in the art to use the Bloom Filter of Martin with the database system of Martin to prevent duplication of records.
However, Pederson as modified does not disclose “wherein the scalable Bloom filter has a query time of O(k log n), and n = number of records.  
Xie discloses an improvement to well-known in the art Bloom Filters (page 543, column 2, e.g. build a scalable Bloom filter with a little performance loss when the data set expands) with a scalable Bloom filter that has a query time of O(k log n) (page 543, column 2, e.g. see formula (17), wherein the scalable Bloom filter has a query time of O(k log n) (page 547, column 1, e.g. , where k = number of hash functions (page 543, column 2, e.g. ilter uses k independent hash functions h1,h2, …,hk, and n = number of records” (page 543, column 2, e.g. Bloom filter is used to represent a set S={s1,s2,…,sn} of n elements from a universe U).  One of ordinary skill in the art at the time of the invention would have been motivated by Xie to improve the Bloom Filter of Pederson as modified.  Therefore, it would have been obvious to one of ordinary skill in the art to improve the Bloom Filter of Perderson with the Scalable Bloom Filter of Xie for “little performance loss when the data set expands.”

Claims 8 and 14, Pederson as modified discloses a computer readable storage medium (Pederson, page 1, [0015], e.g. computer-readable storage medium) for implementing the above cited method.

Claims 3-7, 10-13, and 16-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pederson et al. (Pederson hereafter, US 2012/0166402 A1), Martin (6804667 B1), and Xie et al. (Xie hereafter, A Scalable Bloom Filter for Membership Queries, 2007), as applied to claims 1, 8, and 14 above, in further view of Agarwal et al. (Agarwal hereafter, US 2002/0184253 A1).  
Claim 3, Pederson as modified discloses the claimed invention except for the limitation of: receiving a query from a user; searching the first one-dimensional row partitioned store based upon a search condition of the query; searching the second one-dimensional column partitioned store data structure based upon the query; and returning to the user a search result based on the query, wherein the search result includes the new record and is formed by merging a search result of the row partitioned store with a search result of the column partitioned store.
Agarwal discloses receiving a query from a user (page 2, [0016], e.g. receives a suitable query); searching the first one-dimensional row partitioned store based upon a search condition of the query (page [0036], e.g. each identified set of rows are retrieved from partitions p1, p2, and p3 during the actions performed in column 302 of FIG. 3); searching the second one-dimensional column partitioned store data structure based upon the query (page [0036], e.g. each identified set of rows are retrieved from partitions p1, p2, and p3 during the actions performed in column 302 of FIG. 3); and 
returning to the user a search result based on the query, wherein the search result includes the new record and is formed by merging a search result of the row partitioned store with a search result of the column partitioned store (page 3, [0038], e.g. column 304 shows the rows retrieved from each partition being merged together and sorted as a group).
Agarwal disclose a query is processed to improve response time of a query for a partitioned database object (page 3, [0033]).  One of ordinary skill in the art at the time of the invention would have been motivated by Agarwal to improve response time of queries directed at partitioned database objects of Pederson as modified.  Therefore, it would have been obvious to one of ordinary skill in the art to use the improvement disclosed by Agarwal to query the partitioned database objects of Pederson as modified to improve the response time.
Claim 4, Pederson as modified in view of Agarwal discloses comprising maintaining a boundary condition of the column partition to limit access for future searching (Agarwal, page 5, [0056], e.g. queries that seek to limit the number of responses (e.g., using a "WHERE rownum<n" clause)).
Claim 5, Pederson as modified discloses the search condition comprises a key (Pederson, page 1, [0006], e.g. ROWId).
Claim 6, Pederson as modified discloses the key comprises a private key (Pederson, page 1, [0006], e.g. ROWId).
Claim 7, Pederson as modified discloses the key comprises a unique key (Pederson, page 1, [0006], e.g. ROWId).
Claims 10-13, and 16-20, Pederson as modified discloses a computer readable storage medium (Pederson, page 1, [0015], e.g. computer-readable storage medium) for implementing the above cited method.
CONCLUSION
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.  The USPTO's official fax number is 571-272-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Dune Ly, whose telephone number is (571) 272-0716.  The examiner can normally be reached on Monday-Friday from 8 A.M. to 4 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Neveen Abel-Jalil, can be reached on 571-270-0474.
/Cheyne D Ly/
Primary Examiner, Art Unit 2152